DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 17/467,359 entitled "DECENTRALIZED TOKEN SWAPPING METHOD WITH LOW SLIPPAGE POINT AND HIGH LIQUIDITY" filed on June 6, 2021, with claims 1-7 pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mortgage” in Claim 1 is used by the claim as a means of “equal value ratio,” while the accepted meaning is “a type of loan used to purchase or maintain a home, land, or other types of real estate.” [Investopedia, “What is a Mortgage?” by Julia Kagan, retrieved September 2, 2020] or “a conveyance of or lien against property (as for securing a loan) that becomes void upon payment or performance according to stipulated terms” by Merriam-Webster. It is unclear if “in equal value ration through mortgage” is attempting to convey the tokens are deposited through a contract or lien against a property type process.
Neither the Claim nor Specification mention real estate nor define what mortgage means.
The term “mortgage” is indefinite because the specification does not clearly redefine the term.
The terms “low” and “high” in Claims 1-7 are relative terms which renders the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
What threshold demarks high and low territories?
Are there varying degrees of low and high?
What relative measure is used?
The terms are indefinite because the specification does not clearly define the terms.
The term “slippage point”  in Claims 1-7 is a relative term which renders the claim indefinite. The term “slippage point”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the art, “Slippage refers to the difference between the expected price of a trade and the price at which the trade is executed.” [Investopedia, “What is Slippage?” by James Chen, retrieved October 19, 2020]  However, an exact point is not clearly defined. 
Neither the Specification nor Claims refer to a bid/ask spread, as typical in securities transactions. So it is unknown whether the point is an expected or actual price or the execution bid price, ask price, or midpoint price.
The term is indefinite because the specification does not clearly define the term.
The term “Maker Pool”  in Claims 1 and 2 is a relative term which renders the claim indefinite. The term “Maker Pool”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the art, “A mining pool is a joint group of cryptocurrency miners who combine their computational resources over a network. Individually, participants in a mining pool contribute their processing power toward the effort of finding a block.” [Investopedia, “What is a Mining Pool?” by Jake Frankenfield, retrieved July 18, 2020]  
Is the Applicant redefining “mining pool” as “maker pool”?
Are these “Maker Pools” generating the same cryptocurrency of different cryptocurrencies?
The term is indefinite because the specification does not clearly define the term.
The term “off-site value”  in Claim 4 lacks boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.  The term “off-site value”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
What is an off-site value? Conversely, what is an on-site value?
How is site or location defined in a decentralized environment?
The term is indefinite because the specification does not clearly define the term.
The term “switch/switched”  in Claims 5 and 6 is a relative term which renders the claim indefinite.
It remains unclear if “switch/switched”  has the same or different meaning than “swap/swapping” in Claims 1-7.
The term is indefinite because the specification does not clearly define the term.
The term “mark pools”  in Claims 1 and 2 is a relative term which renders the claim indefinite. The term “mark pools”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
How is a mark pool different than a “Maker Pool”?
The term is indefinite because the specification does not clearly define the term.
Claim 6 recites the limitation “mark pools.” There is insufficient antecedent basis for this limitation in the claim.
The prevalence and abundance of indefinite, relative, and unclear terminology renders the inventive concept unclear. Thusly, Examiner cannot conduct a proper prior art search.  

Claim Rejections - 35 USC § 101








35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/web/offices/pac/mpep/s2106.html
Claims 1-7 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“token swapping….” 
“providing liquidity ….”
“depositing a … token ….”
“a transaction fee rewarding pool of the X Maker Pool….”
“records the amount of Y token….”
“a transaction fee rewarding pool of the Y Maker Pool….”
“deposit …token into the …Maker Pool…”
“recording the deposited amount…”
“determines to swap from the liquidity pool or swap…”
These limitations clearly relate to managing transactions/interactions between “Maker Pools” and/or “liquidity provider”.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructions for token swapping or providing liquidity or depositing a token recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
A judicial exception is not integrated into a practical application. In particular, the claims recite NO additional elements and merely narrow the abstract idea.
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads,   “[0008] multi-signature hardware device and Onchain vault account are introduced by GateChain [0009] in 2017, a decentralized transaction protocol suitable to be implemented on Ethereum is proposed by Alen Lu”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-7   recite NO additional elements.
A judicial exception is not integrated into a practical application. In particular, the claims recite NO additional elements and merely narrow the abstract idea.
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads,   “[0008] multi-signature hardware device and Onchain vault account are introduced by GateChain [0009] in 2017, a decentralized transaction protocol suitable to be implemented on Ethereum is proposed by Alen Lu”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads,   “[0008] multi-signature hardware device and Onchain vault account are introduced by GateChain [0009] in 2017, a decentralized transaction protocol suitable to be implemented on Ethereum is proposed by Alen Lu”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-7 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Investopedia, “What is a Mortgage?” by Julia Kagan, retrieved September 2, 2020: “a type of loan used to purchase or maintain a home, land, or other types of real estate.”  
Investopedia, “What is Slippage?” by James Chen, retrieved October 19, 2020: “Slippage refers to the difference between the expected price of a trade and the price at which the trade is executed.” [Investopedia, “What is Slippage?” by James Chen, retrieved October 19, 2020]  
Investopedia, “What is a Mining Pool?” by Jake Frankenfield, retrieved July 18, 2020: “A mining pool is a joint group of cryptocurrency miners who combine their computational resources over a network. Individually, participants in a mining pool contribute their processing power toward the effort of finding a block.”    
Youb (“Method and apparatus for exchanging currencies in blockchain-based environment”, US Patent Number: US11188977B2) proposes a method for creating an asset-backed distributed ledger token representing a smart contract, the token being backed by a pledge of an illiquid form of a precursor or means of production of a commodity asset, comprising receiving a pledge of unrefined or pre-commodity asset, digitizing the unrefined commodity asset into fractional representations of the commodity asset using smart contracts on a distributed ledger network, and allowing account holders access to the perform transactions on the distributed ledger network to trade the fractional representations under the terms of the smart contract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697